internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg teb plr-111104-00 date date legend company authority date date date date date date date date bonds lessor vendor a b c dear this letter is in reply to your request for rulings that an allocation of bond proceeds may be disregarded and certain expenditures are not capital expenditures within the meaning of sec_144 of the internal_revenue_code facts and representations you make the following factual representations the company has a facility where it manufactures various steel products recently the company expanded that facility using the proceeds of the bonds the bonds were issued by the authority on date and the authority elected to apply the dollar_figure million limitation for exempt small issues under sec_144 to the bonds some of the bond proceeds were to be used by the authority to acquire equipment the equipment from the vendor which was to be leased to company for the facility to execute this plan on date the company issued a purchase order the vendor purchase order to the vendor that order specified that the price of the equipment was dollar_figurea and required progress payments to be paid to the vendor at various dates as of date the authority had the trustee for the bond issue pay dollar_figureb from the bond proceeds in progress payments for the equipment about date which was about the same time that the authority had made the progress payments the company discovered that it had understated the aggregate amount of capital expenditures to be paid for the facility when the error was corrected the company realized that the relevant capital expenditures when aggregated with the bond proceeds would exceed the dollar_figure million limitation to correct the problem the company determined that it would need to make some of the capital expenditures from the bond proceeds instead of from other sources of funds as a result there would not be enough bond proceeds to pay these capital expenditures and to purchase the equipment accordingly the company planned to have an unrelated third party the lessor purchase the equipment and lease it under an operating_lease to the company on or about date lessor entered into a letter of understanding with the company that provided that the company would lease the equipment from the lessor under a previously executed master lease agreement on date the company entered into a progress payment agreement the progress payment agreement with the lessor providing that the company assigned to the lessor its right to purchase the equipment from the vendor and the lessor agreed to make progress payments for the equipment to the vendor on behalf of the company the progress payment agreement provided that these payments were loans from the lessor to the company the lessor paid dollar_figurec to the vendor on behalf of the company on date which was within months of date vendor returned to the trustee the dollar_figureb that the trustee had paid the vendor from the bond proceeds the trustee deposited this money into the construction fund on date the authority the company and the vendor entered into another agreement which was intended to clarify and supercede any prior agreements to the extent that the date agreement was inconsistent with the prior agreements under the date agreement the vendor purchase order and the progress payment agreement were canceled the vendor agreed to refund to lessor the dollar_figurec that was paid under the progress payment agreement and the lessor agreed to purchase the equipment from the vendor on its own behalf also on that date the vendor refunded dollar_figurec to lessor as of the date of this ruling_request the lessor had not fully paid the vendor for the equipment and the equipment has not been delivered to the facility the authority requests rulings that the allocation of dollar_figureb of bond proceeds to progress payments may be disregarded and the dollar_figurec that was paid_by the lessor on behalf of the company under the progress payment agreement which was then later refunded to the lessor is not a capital_expenditure within the meaning of sec_144 law sec_103 provides that gross_income does not include interest on a state_or_local_bond sec_103 provides in part that sec_103 does not apply to any private_activity_bond unless it is a qualified_bond under sec_141 sec_141 provides in part that a qualified_small_issue_bond is a qualified_bond sec_144 provides that the term qualified_small_issue_bond means any bond issued as part of an issue the aggregate authorized face_amount of which is dollar_figure or less and percent or more of the net_proceeds of which are to be used for the acquisition construction reconstruction or improvement of land or property of a character subject_to the allowance for depreciation or to redeem a prior issue that was used for those purposes sec_144 provides in general that at the election of the issuer with respect to any issue sec_144 shall be applied by substituting dollar_figure for dollar_figure and in determining the aggregate face_amount of such issue by taking into account certain prior bond issues and the aggregate amount of capital expenditures with respect to certain facilities paid_or_incurred during the 6-year period beginning years before the date of such issue and ending years after such date sec_1_148-6 provides that an issuer may use any reasonable consistently applied accounting_method to account for gross_proceeds investments and expenditures of an issue sec_1_148-6 provides in part that an issuer must account for the allocation of proceeds to expenditures not later than months after the later of the date the expenditure is paid or the date the project if any that is financed by the issue is placed_in_service this allocation must be made in any event by the date days after the fifth anniversary of the issue_date or the date days after the retirement of the issue if earlier in revrul_79_248 1979_2_cb_41 a corporation purchased equipment that is ordinarily leased sold the equipment to an unrelated leasing company before it was installed or placed_in_service and leased it back under a operating_lease for use in its manufacturing plant which had been financed with industrial_development_bonds the ruling holds that for purposes of the exempt small issue limitation of sec_103 of the internal_revenue_code of the predecessor to sec_144 the cost of the equipment is a capital_expenditure made on the date of purchase by the corporation in revrul_80_162 1980_1_cb_26 a corporation ordered custom-made equipment and paid a deposit and down payment for the equipment from its own funds the corporation then discovered that its purchase of the equipment would cause the dollar_figure exempt small issue limit to be exceeded the corporation immediately entered into an agreement with an unrelated corporation whereby the other corporation would purchase the custom-made equipment from the same vendors and lease it to the first_corporation under a operating_lease agreement the vendors terminated their contracts and refunded the down payments and deposits to the first_corporation the ruling holds that the down payments and deposits are not capital expenditures because the corporation did not purchase the equipment revrul_79_248 is distinguished on the grounds that in revrul_79_248 the purchase of the equipment was completed the corporation had paid the full purchase_price whereas in this ruling the corporation did not actually complete the purchase of the equipment analysis neither the code nor the regulations contain any rules under sec_144 for allocating bond proceeds to expenditures nevertheless we consider the principles underlying the allocation rules of sec_148 for guidance on the allocation rules for sec_144 under sec_148 allocations of expenditures must occur within months of the later of the date the expenditure is paid and the date the project is placed_in_service but in no event later than days after the earlier of the fifth anniversary of the issue_date and the retirement date of the issue by not requiring allocations to be determined when the expenditure is paid_or_incurred the regulations acknowledge that day-to-day practicalities require some flexibility for when issuers must make allocations we conclude that these practicalities also require flexibility for certain corrections to allocations particularly if those corrections are made immediately after the error is discovered and soon after the allocation is made for similar reasons we conclude that some flexibility is necessary for allocations under sec_144 in the instant case the authority entered into the vendor purchase order for the equipment and allocated dollar_figureb of bond proceeds to the progress payments it made to the vendor at about the same time the company discovered that it had erred in calculating the capital expenditures that would count toward the dollar_figure million limitation within months of the date the progress payments were made and the error was discovered the authority received the dollar_figureb refund from the vendor we conclude that the authority is permitted to disregard its allocation of bond proceeds to the progress payments the authority took steps to correct the error immediately after it was discovered moreover the authority received the progress payments back within a short time of paying them we also conclude that based on revrul_80_162 the dollar_figurec that was paid_by the lessor on behalf of the company under the progress payment agreement and that was later refunded to the lessor should not be treated as a capital_expenditure for purposes of sec_144 on date within a short_period after the calculation error was discovered the company entered into an agreement under which the lessor would purchase the equipment and lease it to the company this agreement also terminated the vendor purchase order the dollar_figurec paid_by the lessor on behalf of the company was refunded to the lessor and the progress payment agreement was terminated eliminating any obligation the company had to the lessor under that agreement as of date the vendor had not been fully paid for the equipment and the equipment had not been delivered to the facility conclusions based on the foregoing analysis we conclude that the allocation of the dollar_figureb of proceeds of the bonds to progress payments under the vendor purchase order is disregarded and the dollar_figurec that was paid_by the lessor on behalf of the company under the progress payment agreement which was then later refunded to the lessor is not a capital_expenditure for purposes of sec_144 except as specifically ruled above no opinion is expressed concerning this transaction under any provision of the code or regulations thereunder specifically no opinion is expressed concerning whether interest on the bonds is excludable from gross_income under sec_103 we do not address any issues under sec_148 including any issues that may arise because the allocation of bond proceeds to the progress payments is disregarded this ruling letter is addressed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the company’s authorized representative sincerely yours assistant chief_counsel exempt_organizations employment_tax government entities by rebecca l harrigal chief tax exempt bond branch
